Citation Nr: 1640233	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  05-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1. Entitlement to service connection for acute myeloid leukemia (AML), as due to exposure to chemical solvents, to include benzene, for accrued benefits purposes.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969, including service in the Republic of Vietnam.  The Veteran died in March 2003.  The Appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO, inter alia, denied the Appellant's claims of service connection for the cause of the Veteran's death and for accrued benefits.  In July 2004, the Appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2005, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In May 2007, the Appellant and her daughter testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2007, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny each claim (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In January 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2010 SSOC) and returned the matter on appeal to the Board for further appellate consideration.

In November 2011, the Board denied the claims for entitlement to service connection for diabetes mellitus with diabetic retinopathy, to include as due to herbicides exposure, as well as service connection for AML, to include as due to herbicides or radiation exposure, for accrued benefits purposes.  The Board then remanded the claim for entitlement to service connection for the Veteran's cause of death as due to AML primarily based on exposure to chemical solvents, to include benzene, to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2015 SSOC) and returned the matter on appeal to the Board for further appellate consideration.

In June 2016, the Board requested a specialist's medical opinion from the Veterans Health Administration (VHA).  The opinion was received in July 2016.  In July 2016, the Board provided a copy of the opinion to the Appellant and informed her of her right to submit additional evidence or argument within 60 days.  Copies of this letter and the VHA opinion were also sent to the Appellant's representative.  The Appellant responded that she did not have additional evidence to submit and wished for the Board to proceed with the adjudication of her appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 
 
2.  In November 2011, the Board denied entitlement to service connection for diabetes mellitus with retinopathy, and AML as due to herbicide and/or radiation exposure.

3.  The Veteran's military occupational specialty (MOS) was jet engine mechanic, and he is presumed to have been exposed to benzene and other chemical solvents during service.
 
4.  While the Veteran had been diagnosed with AML, the disorder was not shown in service or for many years thereafter, and there is no medical evidence even suggesting that AML had its onset during the Veteran's service or is otherwise medically related to service.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for AML, as due to exposure to chemical solvents, to include benzene, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2015).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In the present case, in August 2007 and March 2011 post-rating letters, the RO provided notice to the Appellant explaining what information and evidence was needed to substantiate her claim for accrued benefits, including the evidence to substantiate a claim for service connection on a direct basis and as due to herbicide exposure, what information and evidence must be submitted by the Appellant, and what information and evidence would be obtained by VA, to include outstanding VA records; this letter also provided the Appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the August 2007 and March 2011 letters, and opportunity for the Appellant to respond, the April 2011 SSOC reflects readjudication of the claim.  Hence, the Appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, service personnel records, and VA examinations, as well as a VA specialist opinion.  Also of record and considered in connection with the appeal is the transcript of the Appellant's May 2007 Board hearing, along with various written statements provided by the Veteran prior to his death.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As for the May 2007 Board hearing, the Appellant was provided an opportunity to set forth her contentions before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the May 2007 hearing, the undersigned identified the only issue on appeal 
 (i.e., entitlement to service connection for the cause of the Veteran's death).  In addition, information was solicited regarding the nature of the Veteran's fatal disabilities and why it was believed that his AML contributed to his death.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant claim.  In addition, as noted, subsequent to the May 2007 hearing, the Board directed further development of the claim in its July 2007 remand.

As for the November 2011 remand, the Board finds that the AMC has substantially complied with its directives with respect to the claim herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In October 2015, the AMC sent a letter to the Appellant requesting that she complete an authorization form so as to allow VA to obtain any additional relevant private treatment records, and in December 2015 the AMC obtained and associated an addendum VA opinion with the claims file. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, such as leukemia, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service (one year for leukemia), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b). 

To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the evidence reflects that the Veteran died in March 2003.  At the time of the Veteran's death, he had claims pending for service connection for diabetes mellitus with diabetic retinopathy, to include as due to herbicides exposure; and for AML, to include as due to herbicides or radiation exposure.  In February 2010, the Appellant contended that the Veteran's AML was due to or a result of in-service exposure to chemical solvents, to include benzene.  For accrued benefits purposes, the Appellant takes her husband's remaining claims as they stood at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

It is noted, initially, that in the November 2011 decision , the Board denied the appellant's claims for service connection for the Veteran for diabetes mellitus with diabetic retinopathy, as well as for AML primarily due to herbicide exposure and radiation.  As the Board has found that service connection for these claims is not warranted, there is no legal basis to establish entitlement to service connection for the cause of the Veteran's death premised on diabetes mellitus with diabetic retinopathy and AML due to herbicides and/or radiation exposure.  

The Appellant's remaining contention is that service connection for AML, and for the cause of the Veteran's death, are warranted because he was exposed to chemical solvents, to include benzene, during service.  Specifically, she and her representative have asserted that his exposure to benzene led to the Veteran developing AML, which ultimately caused his fatal stroke.  After a full review of the record, including the medical evidence, as well as statements by the Appellant and those made on her behalf, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Veteran's original death certificate, certified in March 2003, indicates that the immediate cause of death was a stroke due to, or as a consequence of, AML.  Other significant conditions listed as contributing to the Veteran's death were diabetes and hypertension.  

Service personnel records reflect that, from March 1966 to February 1968, the Veteran served as a jet engine mechanic at Pope Air Force Base, North Carolina.  The record reflects that the Veteran had had temporary duty assignment for 96 days from August 5 to November 10, 1967.  Service treatment records contain no findings pertinent to AML.

A July 19, 2002, VA treatment note indicates that the Veteran had begun experiencing fever, chills, diarrhea, nausea, and abdominal pain about 10 days prior.  Following examination and diagnostic testing, the impression was signs and symptoms suggestive of acute leukemia.  Two days later, the diagnosis was new onset leukemia, and, following biopsy, the Veteran's diagnosis was AML, undetermined subtype.  Medical records thereafter indicate treatment for AML until the time of the Veteran's death in March 2003.

A December 2015 VA opinion stated that it was "impossible to determine if [the Veteran's] AML resulting in the Veteran's death was etiologically related to his period of active service, to particularly include in-service exposure to benzene, or other such chemicals."  The VA examiner noted that the Veteran worked as a jet engine mechanic and conceded exposure to benzene and other chemical solvents.  Nevertheless, the examiner indicated that his AML had been stable and that a recurrence in March 2003 had been found incidentally during a work-up for a mental health status.  The examiner acknowledged that benzene and other solvents had been linked with AML, but that he could not state "with any certainty if this Veteran's cause of death was exposure to benzene [some] 38 years prior to his death."  The examiner found that the Veteran's stroke could not be linked to his previously stable AML condition and that ultimately he could not determine whether the AML was caused by exposure to benzene or other chemical solvents without resorting to mere speculation.

In June 2016, the Board requested a VA medical specialist opinion regarding the etiology of the Veteran's AML.  In a July 2016 VA advisory medical opinion, the specialist found that the Veteran's cause of death was a "massive, non-hemorrhagic stroke most likely and directly caused by his first relapse AML."  Nevertheless, the specialist opined that it was "fair to assume that most jet engine mechanics occupationally exposed to benzene over 40 consecutive months [would] never develop AML."  The specialist began his discussion by attributing to the Veteran a "theoretical 50 percent chance" that his benzene exposure and his AML were causally linked.  He noted that the Veteran had been exposed to benzene, which was associated with a modestly increased risk of developing AML.  However, he concluded that this was not the case here because most individuals occupationally exposed to benzene neither did, nor would develop AML.  Further, he opined that a direct causal link between benzene exposure and the Veteran's AML "would be more easily sustainable, in this specific case, had the time elapsed between the two occurrences [been] limited to a few years."  Specifically, the specialist stated that 

Considering the known leukemogenic mechanisms of benzene, and even assuming an exposure sufficient to indeed cause leukemogenesis, it is scientifically far easier to conclude that 33 years without AML development argue more favorably towards a lack rather than towards the plausible existence of a causal correlation between exposure to benzene and the development of AML in this case.

The specialist observed that an argument that benzene-induced DNA damage could have caused the Veteran's AML was "far more speculative than the first scientific interpretation;" and that while there had been cases in which exposure to leukemogenic agents and the development of AML was indisputable, exposure in those cases was "quantitatively catastrophic and leukemia development typically occurred within a few years."  Here, the specialist noted that the Veteran's exposure to benzene was occupational and in no way "deemed to have been quantitatively 'exaggerated,'" while his AML was diagnosed more than three decades later.  As such, the specialist found that "it might well be considered equally, and actually even more likely dependent on unknown, subsequent service-unrelated facts than on the known and yet not all recent exposure to benzene."  Ultimately, the specialist opined that he could "agree only on a chance far smaller than 50 percent" that the Veteran's benzene exposure and his AML were causally linked.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for AML, for accrued benefits purposes, must be denied.

The Board notes, at the outset, that the Veteran's MOS was jet engine mechanic; hence, likely exposure to benzene and other chemical solvents is conceded.  However, STRs are silent as to any complaints, treatment, or diagnosis of AML while in service or within one year of service.  To the contrary, the Veteran was first diagnosed with AML on July 19, 2002, 33 years after service.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 3.307(a)(3), 3.309(a).

Further, competent, probative medical opinion evidence clearly indicates  that the Veteran's AML was not caused by or a result of his exposure to benzene or other chemical solvents.  Specifically, the July 2016 specialist stated that "33 years without AML development argue more favorably towards a lack rather than towards the plausible existence of a causal correlation between exposure to benzene and the development of AML."  He also found that the Veteran's AML "might well be considered equally, and actually even more likely dependent on unknown, subsequent service-unrelated facts than on the known and yet not all recent exposure to benzene."  While he acknowledged that an argument could be made that benzene could have damaged the Veteran's DNA, which could have resulted in AML, this argument was speculative.  He also noted there were cases where exposure to leukemogenic agents and the development of AML was indisputable, but explained that exposure in those cases was "quantitatively catastrophic and leukemia development typically occurred within a few years," unlike in the Veteran's case where exposure to benzene was occupational and AML developed over three decades after exposure.  Ultimately, the specialist found that there was "only on a chance far smaller than 50 percent" that the Veteran's AML was due to or a result of his in-service exposure to chemical solvents, to include benzene.

The Appellant and her representative have expressed their belief that the Veteran's AML was due to or a result of his in-service exposure to benzene and other chemical solvents.  However, such assertions do not provide persuasive support for the claim.  The Appellant is certainly competent to describe matters within her personal knowledge, such as her observations of, and about, the Veteran.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, as laypersons not shown to have appropriate medical training and expertise, neither the Appellant nor her representative is otherwise competent to render a probative opinion on a complex medical matter, such as whether there was a causal link between the Veteran's AML and his in-service exposure to benzene and other chemical solvents, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

There is no other medical evidence or opinion that the Veteran's AML was related to service or that an in-service injury or event contributed substantially or materially to cause his death, and neither the Appellant nor her representative has alluded to the existence of any such evidence.

Under these circumstances, as the Board previously denied service connection for diabetes mellitus with diabetic retinopathy, to include as due to herbicides exposure, and AML due to herbicides and radiation exposure, and now finds that service connection for AML due to exposure to chemical solvents, to include benzene, is not warranted, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death.  As such, the claim for service connection for the cause of the Veteran's death must be denied. 

The Veteran had admirable service and made sacrifices for his country.  However, the competent, probative evidence weighs against a finding that there exists a medical nexus, or link, between the cause of his death and that service, and VA cannot grant the benefit sought.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2015).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for AML, to include as due to exposure to chemical solvents, to include benzene, for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


